347 So.2d 402 (1976)
STATE of Florida ex rel. MIAMI HERALD PUBLISHING COMPANY, etc., et al., Relators,
v.
The Honorable Emery J. NEWELL, Circuit Court Judge, Respondent.
No. 48598.
Supreme Court of Florida.
August 3, 1976.
Rehearing Granted November 23, 1976.
Writ of Prohibition Absolute December 6, 1976.
Susan Diner, James D. Spaniolo, Dan Paul and Parker D. Thomson, of Paul & Thomson, Miami, for relators.
Michael B. Davis of Walton, Lantaff, Schroeder, Carson & Wahl, West Palm Beach, for respondent.
Ann E. Vitunac and Robert Sellars, Asst. State Attys., Starr & Brown, Thomas Burford, West Palm Beach, Russell H. McIntosh, Judge, Jeffrey Allen Tew, Angus M. Stephens, Miami, Foley, Colton & Butler, West Palm Beach, Daniel Neil Heller, Miami, Kirkland & Ellis, Chicago, Ill., William G. Mateer, Orlando, Fleming, O'Bryan and Fleming, Fort Lauderdale, Steel, Hector & Davis, Miami, Harold B. Wahl, Jacksonville, William C. Ballard, St. Petersburg, MacFarlane, Ferguson, Allison & Kelly, Tampa, James C. Goodale, Alexander Greenfeld, New York City, for interested parties.

ON REHEARING GRANTED
Relators' petition for rehearing is granted and the Clerk is hereby directed to issue the writ absolute directing Judge Newell to vacate his order.

WRIT OF PROHIBITION ABSOLUTE
WHEREAS, the Supreme Court of the State of Florida has directed that the Rule Absolute in Prohibition issue, this is, therefore, to command you, the said Honorable Emery J. Newell, Circuit Court Judge, to vacate your order dated December 16, 1975, in the case of State of Florida vs. John E. Timmons, et al., Case No. 75-1752 CF, and to notify this Court within ten (10) days of your compliance with this Writ.
WITNESS the Honorable Ben F. Overton, Chief Justice of the Supreme Court of Florida, and the Seal of said Court at Tallahassee, the Capital, on this the 23rd day of November, 1976.